Purpose: Granahan Investment Managements reputation for fair and honest dealing with its clients has taken considerable time to build, and this reputation is a direct reflection of the conduct of each employee. This Code defines the activities that employees of GIM must undertake, or avoid, to properly perform the Fiduciary Duty the company has to its clients. The Code includes a discussion of Policies and Procedures for handling activities in these areas, and Sanctions for failing to apply them with care. Insider Trading Personal Trading Gifts and Entertainment Policy Outside Business Activities Charitable contributions Privacy of Client information This Code is intended to comply with the various provisions of the Advisers Act, and requires that all supervised persons comply with the applicable provisions of the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and applicable rules and regulations adopted by the Securities and Exchange Commission (SEC). This Code addresses Section 206 of the Advisers Act which requires every adviser to: Adopt Policies and procedures designed to prevent the misuse of material, non- public information by the adviser and its personnel, Adopt Policies and procedures which cover transactions in any reportable securities in which an Access person has a beneficial interest by way of any accounts over which the access person has control, as well as accounts of an access persons family living with him or her. Additionally, this Code addresses Section 206 of the Advisers Act which prohibits Granahan Investment Management, its agents, or employees to: Employ any device, scheme or artifice to defraud any client or prospective client, or To engage in fraudulent, deceptive or manipulative practices. The Code is designed to ensure that the high ethical standards long maintained by the Firm continue to be applied. The provisions of the Code are not all-inclusive, rather are intended as a guide for employees of Granahan in their conduct. In those situations where an employee may be uncertain as to the intent or purpose of the Code, he/she is advised to consult with the CCO. The CCO may grant exceptions to certain provisions contained in the Code, but will only do so in those situations when it is clear beyond dispute that the interests of our clients will not be adversely affected or compromised. All questions arising in connection with personal securities trading shall be resolved in favor of the client even at the expense of the interests of employees. Code of Ethics 2 Employees should also understand that a material breach of the provisions of the Code may constitute grounds for disciplinary action, including termination of employment with Granahan Investment Management. The CCO will periodically report to senior management of Granahan to document compliance with this Code. Code of Ethics 3 Fiduciary Duty As an investment adviser, Granahan Investment Management is charged with the duty to act in the best interests of its clients in all its affairs. This Code defines the activities that employees of GIM must undertake, or avoid, to properly perform this Fiduciary Duty the company has to its clients. A Fiduciary is defined as: 1) A person or an organization, such as an investment manager , entrusted with the property of another party and in whose best interests the fiduciary is expected to act when holding , investing , or otherwise using that party's property. ( Wall Street Words, Houghton Mifflin,2003) 2) A person to whom property or power is entrusted for the benefit of another . (Dictionary.com Unabridged v 1.1) As a Fiduciary Granahan Investment Management and its employees, when dealing with clients, are subject to the following specific fiduciary obligations : The duty to have a reasonable, independent basis for the investment advice provided; The duty to obtain best execution for a clients transactions where the Firm is in a position to direct brokerage transactions for the client; The duty to ensure that investment advice is suitable to meeting the clients individual objectives, needs and circumstances; and A duty to be loyal to clients. And Must AVOID Serving his/her own personal interests ahead of the clients; Taking advantage of his/her position; Any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. Code of Ethics 4 DEFINITIONS For the purposes of this Code, the following definitions shall apply: Access person means any supervised person who: has access to nonpublic information regarding any clients purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any fund RIA or its control affiliates manage; or is involved in making securities recommendations to clients that are nonpublic. For the purposes of the Code of Ethics, all Granahan employees, officers, and directors are considered Access Persons. Account means accounts of any employee and includes accounts of the employees immediate family members (any relative by blood or marriage living in the employees household), and any account in which he or she has a direct or indirect beneficial interest, such as trusts and custodial accounts or other accounts in which the employee has a beneficial interest or exercises investment discretion. 'Affiliated Fund' is a fund for which Granahan Investment Management acts as the investment adviser, sub-adviser, or principal underwriter for the fund. Beneficial ownership shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is the beneficial owner of a security for purposes of Section 16 of such Act and the rules and regulations thereunder. Client Account is any account under the management of Granahan Investment Management. Client-Eligible Securities are securities which are held in any account, are being considered for purchase in an account, or are eligible for purchase given its current market cap. Public information is information that has been disseminated broadly to investors in the marketplace. One must be able to point to some tangible evidence that the information is public such as public filings with the SEC, newspapers, data services, general circulation information etc. Material public information is not made public by select dissemination or by partial disclosures and in such cases will retain its status as non-public information. Information will not be considered public until sufficient time has passed since disclosure to the general public that such information is widely available. 'Reportable security means any security as defined in Section 202(a)(18) of the Advisers Act, except that it does not include: (i) Transactions and holdings in direct obligations of the Government of the United States; (ii) Bankers acceptances, bank certificates of deposit, commercial paper and other high quality short-term debt instruments, including repurchase agreements; (iii) Shares issued by money market funds; (iv) Transactions and holdings in shares of other types of open-end registered mutual funds, unless Granahan Investment Management or a control affiliate acts as the investment adviser or principal underwriter for the fund; and (v) Transactions in units of a unit investment trust if the unit investment trust is invested exclusively in mutual funds, unless Granahan Investment Management or a control affiliate acts as the investment adviser or principal underwriter for the fund. Supervised person means directors, officers and partners of Granahan Investment Management (or other persons occupying a similar status or performing similar functions); employees of Granahan Investment Management; and any other person who provides advice on behalf of Granahan Investment Management and is subject to its supervision and control. Code of Ethics 5 Misuse of Material, Non-public Information Policy Statement No supervised person may trade, either personally or on behalf of others (such as investment funds and private accounts managed by Granahan Investment Management), while in the possession of material, nonpublic information, nor may any personnel of Granahan Investment Management communicate material, nonpublic information to others in violation of the law. Trading securities while in possession of material, nonpublic information, or improperly communicating that information to others may expose supervised persons and Granahan Investment Management to stringent penalties. Criminal sanctions may include a fine of up to $1,000,000 and/or ten years imprisonment. The SEC can recover the profits gained or losses avoided through the illegal trading, impose a penalty of up to three times the illicit windfall, and/or issue an order permanently barring you from the securities industry. Finally, supervised persons and Granahan Investment Management may be sued by investors seeking to recover damages for insider trading violations. The rules contained in this Code apply to securities trading and information handling by supervised persons of Granahan Investment Management and their immediate family members. The law of insider trading is unsettled and continuously developing. An individual legitimately may be uncertain about the application of the rules contained in this Code in a particular circumstance. Often, a single question can avoid disciplinary action or complex legal problems. You must notify the CCO immediately if you have any reason to believe that a violation of this Code has occurred or is about to occur. 1. What is Material Information? Information is material where there is a substantial likelihood that a reasonable investor would consider it important in making his or her investment decisions. Generally, this includes any information the disclosure of which will have a substantial effect on the price of a companys securities. No simple test exists to determine when information is material; assessments of materiality involve a highly fact-specific inquiry. For this reason, you should direct any questions about whether information is material to the CCO. Material information often relates to a companys results and operations, including, for example, dividend changes, earnings results, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidation problems, and extraordinary management developments. Material information also may relate to the market for a companys securities. Information about a significant order to purchase or sell securities may, in some contexts, be material. Prepublication information regarding reports in the financial press also may be material. For example, the United States Supreme Court upheld the criminal convictions of insider trading defendants who capitalized on prepublication information about The Wall Street Journals Heard on the Street column. Code of Ethics 6 You should also be aware of the SECs position that the term material nonpublic information relates not only to issuers but also to the Firms securities recommendations and client securities holdings and transactions. 2. What is Nonpublic Information? Information is public when it has been disseminated broadly to investors in the marketplace. For example, information is public after it has become available to the general public through a public filing with the SEC or some other government agency, the Dow Jones tape or The Wall Street Journal or some other publication of general circulation and after sufficient time has passed so that the information has been disseminated widely. 3. Identifying Inside Information Before executing any trade for yourself or others, including investment funds or private accounts managed by Granahan Investment Management (Client Accounts), you must determine whether you have access to material, nonpublic information. If you think that you might have access to material, nonpublic information, you should take the following steps: Report the information and proposed trade immediately to the CCO. Do not purchase or sell the securities on behalf of yourself or others, including investment funds or private accounts managed by the firm. Do not communicate the information inside or outside the firm, other than to the CCO. After the CCO has reviewed the issue, the firm will determine whether the information is material and nonpublic and, if so, what action the firm will take. You should consult with the CCO before taking any action. This degree of caution will protect you, our clients, and the firm. 4. Contacts with Public Companies Contacts with public companies may represent an important part of our research efforts. The firm may make investment decisions on the basis of conclusions formed through such contacts and analysis of publicly available information. Difficult legal issues arise, however, when, in the course of these contacts, a supervised person of Granahan Investment Management or other person subject to this Code becomes aware of material, nonpublic information. This could happen, for example, if a companys Chief Financial Officer prematurely discloses quarterly results to an analyst, or an investor relations representative makes selective disclosure of adverse news to a handful of investors. In such situations, Granahan Investment Management must make a judgment as to its further conduct. To protect yourself, your clients and the firm, you should contact the CCO immediately if you believe that you may have received material, nonpublic information. 5. Tender Offers Tender offers represent a particular concern in the law of insider trading for two reasons: First, tender offer activity often produces extraordinary gyrations in the price of the target Code of Ethics 7 companys securities. Trading during this time period is more likely to attract regulatory attention (and produces a disproportionate percentage of insider trading cases). Second, the SEC has adopted a rule which expressly forbids trading and tipping while in the possession of material, nonpublic information regarding a tender offer received from the tender offer-or, the target company or anyone acting on behalf of either. Supervised persons of Granahan Investment Management and others subject to this Code should exercise extreme caution any time they become aware of nonpublic information relating to a tender offer. 6. Restricted/Watch Lists Although Granahan Investment Management does not typically receive confidential information from portfolio companies, it may, if it receives such information take appropriate procedures to establish restricted or watch lists in certain securities. The CCO may place certain securities on a restricted list. Access persons are prohibited from personally, or on behalf of an advisory account, purchasing or selling securities during any period they are listed. Securities issued by companies about which a number of supervised persons are expected to regularly have material, nonpublic information should generally be placed on the restricted list. The CCO shall take steps to immediately inform all supervised persons of the securities listed on the restricted list. The CCO may place certain securities on a watch list. Securities issued by companies about which a limited number of supervised persons possess material, nonpublic information should generally be placed on the watch list. The list will be disclosed only to the CCO and a limited number of other persons who are deemed necessary recipients of the list because of their roles in compliance. Code of Ethics 8 Personal Trading General Policy on Personal Trading Granahan Investment Management has adopted the following principles regarding personal investments by its employees designed to protect our clients, and the firms reputation: The interests of client accounts will at all times be placed first; All personal securities transactions will be conducted in such manner as to avoid any actual or potential conflict of interest or any abuse of an individuals position of trust and responsibility; Access persons must not take inappropriate advantage of their positions. These Procedures Apply to The following policies and procedures apply to all Access persons at Granahan Investment Management and to all accounts for which he or she is a beneficial owner. That is, all accounts in the name of the Access person, his/her spouse, his/her children under 21, and family members living in the same household regardless of age. Policy varies according to the Potential for Conflict  The intent of this Code is to minimize the potential for perceived or actual conflicts of interest between employees, officers, and directors of the firm, and its clients. The rules that govern trading in one's personal investment accounts are therefore most stringent for those transactions which offer the greatest potential for conflict with client accounts. The Code divides the universe of investments into three (3) categories based on potential for conflict: Transactions Requiring Preclearance and Reporting - These transactions potentially put the Access person's interest (and the firms interests) at odds with GIM clients; Transactions which must be reported quarterly - These are transactions in securities which offer little potential for conflict with GIM clients, but must be monitored under SEC rules; holdings and transactions in these securities must be reported quarterly to the CCO; and Non-Reportable Securities - transactions in securities which create virtually no conflict with GIM clients, and therefore are do not require pre-approval or quarterly reporting. Non-affiliated mutual funds, cash and money-market instruments fall in this category. Access Persons may NOT trade in a security within seven (7) calendar days before and after any client Account trades in that security, without pre-approval from the CCO . Code of Ethics 9 I. Preclearance AND Quarterly Reporting Required Pre-Clearance Procedures are outlined in a section following the table below. A. Transactions in Client-Eligible Securities These are transactions in an equity security, or its equivalent, which are held in a client portfolio, are being considered for purchase 1 in a client portfolio, or whose market cap (shares outstanding, including all classes, times its price) is LESS THAN $10 billion AND is traded on a major US exchange or market 2 . These transactions present the most risk to the firms clients and therefore, the firms reputation, and therefore must pass the most stringent of tests to ensure the firm does not place itself at odds with its clients. B. Participation in IPOs, Private Placements and Limited Offerings Access persons must obtain written approval of the CCO prior to acquiring a beneficial ownership in any securities through an Initial Public Offering (IPO), Private Placement, or Limited Offering for his or her account, as defined herein. The CCO must be provided with full details of the proposed transaction (including written certification that the investment opportunity did not arise by virtue of the Access persons activities on behalf of a client) and, if approved, will be subject to continuous monitoring for possible future conflicts. C. Transactions in Affiliated Funds Access persons must obtain approval from the CCO prior to trading in an affiliated fund (a fund for which GIM is a manager or sub-adviser). As of the current release of this Code, the funds for which pre-clearance is required are: the Vanguard Explorer Fund (VEXPX & VEXRX) and the USAA Small Cap Stock Fund (USCAX, UISCX). D. Interested Transactions Disclosure No Access person shall recommend any securities transactions for a client without having disclosed his or her interest, if any, in such securities or the issuer thereof, including without limitation: any direct or indirect beneficial ownership of any securities of such issuer; any contemplated transaction by such person in such securities; any position with such issuer or its affiliates; and 1 That is, there is evidence of the intent to acquire or dispose of such security, such as a current order in the OMS, the recent creation of a purchase recommendation sheet (PR sheet), or reasonably recent verbal communication to that effect by a member of the research team. 2 Major exchanges and markets consist of: NYSE, AMEX, NASDAQ (NMS & GS). Stocks that DO NOT trade on these markets do not require pre-clearance. Code of Ethics 10 any present or proposed business relationship between such issuer or its affiliates and such person or any party in which such person has a significant interest. II. Transactions Requiring Quarterly Reporting - Transactions of this type require quarterly holdings reports, under SEC rules, but do not require pre-clearance. A. Equity securities not classified as Client-Eligible Individual equity securities which fall outside of the definition, client-eligible, may be traded without pre-clearance. It is the responsibility of the Access person to determine the eligibility of the proposed transaction prior to trading to ensure he/she obtains pre-approval if necessary. B. Other Securities Other security types which are tradable by Access persons without pre-clearance, but which must be reported quarterly are: Preferred stock Corporate Bonds Exchange Traded Funds, and other index/commodity tracking funds Closed-end mutual funds Foreign-traded securities (issues which are NOT traded on a US market or exchange) C. Automatic Investment plans An automatic investment program, which consists of a specific trade, for a fixed trade amount (dollars or shares), in a pre-determined security, on a specific day of the month, quarter, or year, may be approved once initially, so long as there is no action or discretion by the individual for each transaction. III. Non-Reportable Securities- These securities offer little to no risk to the client and therefore do not require any pre-clearance or reporting to the CCO. These include: Mutual Funds with which GIM is not affiliated US Government issued securities (T-bills, notes, bonds, etc.) CDs, bank accounts, money-market securities, and other cash equivalents. Municipal bonds 529 Investment Plans (education plans) Code of Ethics 11 The following table summarizes an Access Persons Pre-clearance and Reporting Responsibilities for each type of investment. Access Persons may NOT Trade a Security within seven (7) calendar days before and after a client Account trades in that security, without specific pre-approval from the CCO. Pre-clear Report Quarterly Pre-approval AND Quarterly Holdings Report required IPO, Private Placement or Limited Offering Y Y Securities currently held in GIM Y Y client account Securities eligible for purchase Y Y into any GIM client account Explorer Fund trades (VEXPX, Y Y VEXRX) Quarterly Holdings Report required Equity Securities NOT eligible for purchase into client accounts N Y ETF (
